 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDFundacion Educativa Ana G.Mendez, Inc. d/b/aColegio Universitario_del Turabo and as PuertoRico Junior CollegeandAsociacion de MaestrosUniversitarios.Case 24-CA-3639December 9, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSJENKINSAND WALTHEROn June 21, 1976, Administrative Law Judge JamesM. Fitzpatrick issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) -of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of, the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Fundacion Edu-cativa Ana G. Mendez, Inc. d/b/a Colegio Universi-tario del Turabo and as Puerto Rico Junior College,Gurabo, Puerto Rico, its officers, agents, successors,and assigns, shall take the action set forth in saidrecommended Order.IThe Administrative Law Judge properly concluded that Pedro JHernandezMartir,Respondent's academic dean at Colegio Umversitano delTurabo (CUT), was a supervisor withinthe meaningof Sec. 2(11) of the Act.In additionto the factsreliedon by the Administrative Law Judge, we notethat in a priorproceeding involving Respondent and the Union, Case 24-RC-5453, theinstitutedirectors, over whom Hernandez had authority, werefound to be supervisors. One such past director, Hector Villafane, testified atthe hearingbelow that Hernandez had been his supervisor The record alsoshows that whenthe Union petitioned for a Board election at the Puerto RicoJunior College, Respondent, which operates both the Junior College andCUT, sent Hernandezamemorandumentitled "Instructions To OurSupervisors."This memorandum listed the conduct which thesupervisorscould engagein during the election campaign. Hernandez also attended ameetingwhere the contentsof the memorandum were discussed byRespondent's house counsel.2 TheRespondenthas excepted to certain credibility findings made bythe AdministrativeLaw Judge It is the Board's established policy not tooverrule an Administrative Law Judge's resolutionswith respect to credibili-ty unless the clearpreponderance of all of the relevant evidence convinces usthat the resolutionsare incorrect.Standard Dry Wall Products, Inc,91NLRB 544 (1950), enfd. 188 F.2d 362 (CA. 3, 1951). We have carefullyexamined therecord and find no basis for reversing his findings.The Administrative Law Judge found that on July 7 or 8, 1975, severalfacultymembers askedRespondent's president, Jose F. Mendez, to reconsid-er the dischargeof thethree instructorsinvolved here and five others.PresidentMendez firstsaidthat he would reconsider the discharge of the227 NLRB No. 23instructors, but then added that, because the three instructors involved herehad been active in union organizing at CUT, he would not reconsider theircases. Since the Administrative Law Judge found that this incident had beenfully litigated, although it had not been alleged in the complaint as an 8(a)(I)violation, he concluded that it was appropriate for hun to deternune thelawfulness of President Mendez' remark He concluded, however, that theremark was privileged because President Mendez had made the remark whilehe and the faculty members had been processing a grievance. The GeneralCounsel did not except to the Administrative Law Judge's holding thatPresident Mendez' remark was privileged Accordingly, there is no occasionto rule on the correctness of the finding of such a privilege. We adopt theAdministrative Law Judge's findingpro forma.Member Jenkins would not adoptpro formathe Administrative LawJudge's conclusion that President Mendez' remark made during the process-ing of a grievance was privileged, but wouldsua spontedisavow this egregiousplain error and find an additional 8(a)(1) violation on that basis.DECISIONSTATEMENT OF THE CASEJAMES M. FITZPATRICK, Administrative Law Judge: Theprincipal questions involved in this case are whether-aneducational foundation interfered with the rights of facultymembers at one at its two colleges by warning certain ofthem against supporting a union of faculty members, bythreatening them with nonrenewal employment contracts ifthey supported the Union, by giving them the impressionthat union activities were under surveillance, by interrogat-ing one of them concerning his union membership, and,finally, discriminating against three faculty members by notrenewing their employment contracts because they engagedin union and concerted activity. As set out hereinafter, Ifind that they were discriminated against and on variousoccasions they were threatened or warned that continuedunion activity would result in, or had resulted in, theiremployment contracts not being renewed.The case arises from charges filed August 26, 1975, byAsociacion de Maestros Universitarios (herein Union orAMU) against Fundacion Educativa Ana G. Mendez, Inc.d/b/a Colegio Universitario del Turabo and as Puerto RicoJunior College (herein the Respondent). Based on thesecharges a complaint issued November 10, 1975, allegingthat Respondent had engaged in unfair labor practices inviolation of Section 8(axl) of the National Labor RelationsAct, as amended (the Act), by various warnings, threats,interferences, and interrogation and Section 8(a)(3) and (1)by not renewing the employment contracts of three facultymembers, Pablo Diaz-Fernandez, Ramon Colon-Lopezand Richard Baldassari-Coca. Respondent answered thecomplaint admitting the jurisdictional allegations, butdenying that certain officials named in the complaint wereitsagents within the meaning of Section 2(11) of the Act,denying the allegations of interference and coercion, anddenying that the contracts of the three faculty memberswere not renewed because of union or protected activities.The issues were heard before me at Hato Rey, PuertoRico, on January 19 through 22, 1976. At the close of thehearing the record was left open to receive translations notavailable at the hearing. Translations subsequently submit-ted are received as part of the record. They, together withvariousmotions and orders relating thereto (which areincluded for convenience), stipulations (which are re-ceived), and copies in Spanish of certain exhibits already inthe record, have been assigned as Exhibits ALJ 1 through COLEGIO UNWERSITARIO DEL TURABO-44 and are included in the record in a separate ALJ exhibitfile. The recordis now closed.Also after the hearing the General Counsel moved tocorrect the transcript of testimony in various regards.Respondent- agreed to some and opposed others. Thetranscript is hereby corrected.-Considering the entire record as described above, myobservation of the witnesses, and consideration of theargumentsat the hearing and the briefs- of the GeneralCounsel and Respondent, I make the following:FINDINGS OF FACTI.THEEMPLOYERINVOLVEDRespondentis a private nonprofit foundation organizedunder the laws of Puerto Rico. It operates two postsecon-dary educationalinstitutionsin Puerto Rico, known as thePuerto Rico Junior College-at Cupey and Rio Piedras, andthe Colegio Universitario del Turabo at Gurabo. This latterfacility is familiarly known as CUT and sometimes as theCaguas Campus.'During the year preceding the issuance of the complaint,a period representative of Respondent's operations, itpurchased and caused to be delivered to its facilities inPuertoRico goods and materials valued 'in excess of$50,000 which were transported in interstate Commercedirectly from States of the United, States. During the sameperiod Respondent received gross revenues, exclusive ofcontributions,in excessof $1 million. I find that Respon-dent is anemployer engaged in commerce within -themeaning of Section 2(2), (6), and (7) of the Act.The Puerto Rico Junior College (which is not directlyinvolved in the present matter) is a 2-year institution withtwo campusesas noted above. CUT, located approximately22 miles from the Junior College campuses, was formerly athird campus of the Junior College. In 1972 CUT became afull 4-year institution offering an advanced curriculum andawarding baccalaureate degrees.The Junior College employs a faculty of about 130 for astudent body of about 5,700. The CUT faculty numbersabout 74 for a student body of approximately 3,900. CUTannually graduates about 400 and the Junior College about800.Respondent (the, Foundation) is governed by a board ofdirectors which appoints a president, a vice president, and avice president for financial affairs. Respondent's president,with the consent of the board of directors, appoints achancellor for the Junior College and a chancellor for CUT.Each chancellor appoints, with the consent of Respondent'spresidentand board directors, a separate academic dean,dean of administration, dean of students, and variousassociatedeans for the respectiveinstitutions.The JuniorCollege and CUT each has its own administrative counciland academic board which formulate the academic andadministrative policies for their institution.All applicants for academic positions complete a stan-dard foundationwide application form. Applicants areinterviewed by the academic dean of the institution and byIThese findings respecting the organization of Respondent are based inpart on findings,in the Decision and Directionof Election in Case 24-RC-5453 (involving the same employer and union as here)towhich I have151an institute director(a position comparable to departmentchairman)of the institution for whichemployment issought.The academic dean and the institute directorinvolved evaluate and make their recommendation to theirchancellorwho makes the decision to hire subject toconfirmation by Respondent's president.If approved bythe president,the applicant is signed to 1-year teachingcontract tenure.'The complaint attributes various unfair labor practices totwo members of the CUT organization,Jorge Berrios andPedro Hernandez-Martir,chancellor and academic dean,respectively,and one member of the Junior Collegeorganization,Justo Ortega-Norguera,director of the RioPiedras campus.The pleadings put in issue whether theywere agents and supervisors of Respondent within themeaning of Section 2(11) of the Act.With respect to Berrios the evidence shows he held thepositionof Chancellor during the time alleged. Thechancellor is the principal officer at CUT responsible forthe operation of the entire university.He is appointed bythe parent Foundation and reports directly to the presidentof the Foundation.As the incumbent in the position,I findthat Berrios was an agent of Respondent and a supervisorwithin the meaning of Section 2(1 1) of the Act.During the events involved here Hernandez held thepositionof academic dean at CUT.The duties -andauthority of the academic dean are not set forth in thestatutes or the'faculty regulations of CUT in effect duringthe period in question.The evidence shows that Hernandezand the deans of administration, of students, and oflearning resources occupied positions immediately below,and reported directly to,the chancellor who appointed allthe deans. Respondent President Jose Mendez testified thatbelow the academic dean in the institutional hierarchy isthe category of director of an institute who is responsibledirectly to the academic dean. Each institute is composedof facultymembers, including the director,involved inteaching closely related courses. In addition to his duties asacademic dean Hernandez also taught classes two eveningsa week.Faculty members of the Institute of Social Sciences atCUT, aswell as two successive directors of that Institute,gave testimony indicating they consider the academic deantobe supervisor.Although Hernandez did not testifyregarding his alleged supervisory status, other evidence,which is referred to hereinafter and which Irely on,in part,indicates that he asserted to other faculty members that hewas privy to managerial policy decisions and possessedsufficient influence or authority to affect the continuedemploymentof facultymembers.-Ialso note that when an internal dispute arose in thespring of1975 overfaculty, evaluation procedures at CUT,PresidentMendez sent Respondent's house counsel toCaguas "to clearly define and discuss with the Chancellorand especially with the academic dean the legal aspect ofevaluation and what had to be done administratively toevaluate persons and the criteria that had to be used . . . indetermining the final contracting of peopleor faculty."accorded"persuasive relevance". SeeAmalgamated ClothingWorkers ofAmerica,AFL-CIO, v N.L R B,365 F 2d 898, 903, 904-905 (C A D C.,1966). 152DECISIONSOF NATIONALLABOR RELATIONS BOARDThereafter the house counsel made recommendations to thepresidentbased in part on information from Hernandez.Based on theforegoing I find that during the time he wasacademic dean at CUT Hernandez was a managerialemployee who participated in formulating and effectuatingthe employer's policies. SeeN.L.R.B. v. Wentworth Institute,515 F.2d 550, 557 (C.A. 1, 1975). One prime indicator of hissupervisory status is the fact that he was not chosenacademic dean by his colleagues on the faculty, but rather,in accordance with the CUT statute, by the chancellor withthe consent of the Foundation's president and board ofdirectors. SeeUniversity of Miami,213 NLRB 634 (1974).Accordingly, I find that Hernandez was a supervisor withinthe meaningof Section 2(11) of the Act.With respect to Ortega I find, as discussed later herein,that there is insufficient evidence on which to base a findingthat he was an agent or supervisor of Respondent. In hisDecision and Direction of Election in Case 24-RC-5453 inwhich he defines the appropriate bargaining unit anddiscuss the organizational structure of the Junior College,the RegionalDirector makes no mention of the position ofcampus director. Accordingly, I find that allegation has notbeen established.Ifind also, as noted later herein, that RespondentPresident Jose Mendez is a supervisor within the meaningof Section 2(11) of the Act.II.THELABOR ORGANIZATION INVOLVEDThe complaint alleges, and the answer admits, that theUnion (Asociacion de Maestros Universitarios) is a labororganization within the meaning of Section 2(5) of the Act.I so find.On August 27, 1974, as noted above, the Union peti-tioned (Case 24-RC-5453) for a Board election in abargaining unit of all full-time teaching personnel, includ-ing instructors, associate professors, and professors, em-ployed by Respondent at its Junior College campuses inRio Piedras and Cupey. On November 29, 1974, theRegionalDirector of Region 24 issued his Decision andDirection of Election in that matter pursuant to which anelection subsequentlywas held. The Union won theelection and was later certified. Thereafter the Union andRespondent entered into a collective-bargaining agreementfor that bargaining unit.On November 4, 1975, the Union filed with the Boardanother petition (Case 24-RC-5690) seeking an election ina similar unitat CUT. In the Decision and Direction ofElection in that case, issued December 29, 1975, thepositionsof chancellor and academic dean were notincluded in the definition of appropriate bargaining unit.III.THE ALLEGED UNFAIR LABOR PRACTICESA.TheInstructors InvolvedThe complaint alleges that three instructors were discrim-inated against.More particularly it is alleged that on June2, 1975, Respondent notified Ramon Colon-Lopez, PabloDiaz-Fernandez, and RichardBaldassari-Coca, all instruc-tors at CUT, that their employment contracts would not berenewed for the following academic year. Respondentadmits that much of theallegation. It is further alleged, andRespondent denies, that the reason their contracts were notrenewed was because they were involved with the Unionand engaged in concerted activity.Colon was first employed by Respondent in the secondsemesterof the academic year 1973-1974 as a part-timelecturer at the Cupey campus of the Junior College andbeginning in the second part of the summer of 1974 at CUTas an instructor of social sciences and economics.Diaz was first employed at CUT in January 1974 as apart-time lecturer in social sciences. From August 1974 onhe held the position of instructor. He taught politicalscience and economics.Baldassari also started at CUT in January 1974 as alecturer in socialsciences,particularly psychology andsociology. In August 1974 he became an instructor.All three were members of the faculty of the Institute ofSocial Sciences under the directorship of Hector Villafane.B.The UnionActivity at CUTAs indicated above,theUnion organized first at theJunior College.Baldassari was active in it thereand in April1974 engaged in picketingat both Cupeyand Rio Piedras.Another CUTprofessor active in the Union at the JuniorCollege wasAlfredoRomero-Bravo. In September 1974 hestarted the union movement in Caguas with informalmeetings with Baldassari,Diaz,and Colon.This nucleusformed the original steering committee for organizing atCUT. Later,in November,the same group constituted thegoverning board of theCUT chapterof the Union, chairedby Romero.In late October or early November theyarranged for authorization cards to be printed.They allsought to interest colleagues in the Union.In late Novem-ber they began soliciting signatures on authorization cardsfrom those showing an interest.Colon himself signed a cardon November 18. Baldassari signed one on December 6.There is no evidence that Diaz signed one, but he, like theothers,solicited signatures.Signed cards collected werehanded over to Romero. As found later herein, theparticipation of Colon,Diaz, and Baldassari in the unionmovement was known to higherCUT officals.C.Events Prior to Nonrenewal of Contracts1.Events occurring more than 6 months beforefiling of unfair labor practice charges 2a.Events related to organizing at the JuniorCollegeAs noted above, the Union picketed at Cupey and RioPiedras in April 1974.3 Baldassari, then lecturer at CUT,participated in this picketing. Hernandez knew he wasinvolved because sometime after the event Baldassari gavehim a ride home from the Caguas campus and he comment-2The charges were filed August26, 1975The 10(b) period beganlateMarch orApril 1975He did not participate His testimony does notFebruary 26,1975indicateany connection between that picketing and the events and3Romero testified that the Union picketed at Respondent's colleges inpersonalities involved in this case COLEGIO UNIVERSITARIO DEL TURABOed thatBaldassare could not deny participating in theUnion because he had seen him picketing.That conversation, about which Baldassari crediblytestified,was denied by Hernandez. I do not credit hisdenial becausehe seemed the less credible witness. In manyother respects his testimony was contradicted by othercredible witnesses, some of whom were entirely disinterest-ed.The General Counsel would place this incident in Marchor April 1975, within the 10(b) period, and claims the deanunlawfully gave Baldassare the impression his union activitywas under surveillance. But the evidence does not satisfac-torily place the time within the 10(b) period. And in anyevent,a supervisor's declaration of knowledge of publicityseeking activity such as picketing does not communicate animpressionof surveillance.The Union realizing some success in organizing theJunior College, petitioned the Board on August 27, 1974,for an election there (Case 24-RC-5453). Shortly thereaf-ter, on September 6, Respondent's president issued instruc-tions to CUT administration on how to behave during theelection period. He sent ChancellorBemosa memorandumdirecting that appropriate instruction be given the deans.With this he enclosed an instructional memorandum fromRespondent's legal advisor to the chancellors and deanssetting forth vanous "do nots" for employer officials inlabor relations matters. At thesame timethe president senta memorandum to supervisors at CUT directing them to actwith complete legality during the representation case anddelineatingfor them appropriate "does" and "do nots." Afew days later, on November 11, both chancellors and allthe supervisors and deans (including Hernandez) from allthree campuses were brought together in a meeting andorally instructed by Respondent's attorney on the samesubject.The involvement of CUT in the Junior College represen-tation picture is understandable in view of Respondent'sposition in that proceeding that Caguas should be includedin the appropriate bargaining unit. At the same time unionorganizingwas expanding to Caguas with establishment ofthe AMU chapter there.b.The party at FlorestaOn November 27, 1974, the association of students ofBusinessAdministration at CUT sponsored a dance at theFloresta dance hall in Caguas. Students as well as variousfacultymembers and administrators attended. Both Her-nandez andDiaz were present and conversed with eachother for 15 to 20 minutes.4 They talked in general aboutlabor unions and the philosophy involved in them, express-ing their opinions respecting the protection of the rights ofunionized persons, the social equality that would entail, andthe like.According to Hernandez they spoke generally about theunionmovementat the Junior College but made noreference to the movement at CUT. Considering thatRespondent was then urging the Board to include Caguasin the unit with the other two campuses, that union4According to Hernandez another professor, Didinuo Barreto, was alsoinvolved in the conversation He was notcalled to testify.5 It was a well known fact that he was to receive a scholarship He153organizing was underwayat CUTincluding the solicitationof union authorization cards,and that the union activists,including Diaz,were all promoting the Union among theircolleagues,Ido not credit Hernandez' denial that noreferencewas made to it. Moreover,the instructions onlabor relations generally encouraged discussion by thedeans,even though they were specifically directed not toask employees about their personal feelings about theUnion.Diaz testifiedcredibly,and I find that Hernandezspecificallyasked him what he believed about the unionmovementat CUT,and that he told the dean he was on theunion board of directors and endeavoring to organize atCaguas.The dean commented that a vote in favor of theUnion would be a vote against him. Diaz voiced hisdisagreement saying that the dean was then an administra-tor but in the future he might be a professor and mightbenefit from the Union.Instead of being placated,the deanreiterated and enlarged on his argumentby saying, "I gaveyou a job when you needed it and nowyou repay me byorganizing a union.As I told you,a vote in favor of a unionis a vote against me."On November 29, 2 days after the Floresta party, theDecision and Direction of Election(Case 24-RC-5453)excluded CUTfrom the Junior College unit.c.The Christmas partyInDecember 1974 Hernandez attended a Christmasparty at the home of Jose Vasquez. Hector Villafane, thendirector of the Institute of Social Sciences, and CarmenCelia Ortis, a faculty member then but at the time of thehearing herein successor to Villafane as director of theInstitute of Social Sciences, were also present. Conversationat the party turned to the possibility of a union at Caguas.Names of specific members of the faculty of the Institute ofSocial Sciences were mentioned in that connection, includ-ingDiaz,Colon, and Baldassari. Referring to them,Hernandez stated to the assembled group that he hadauthority to cut off heads. He predicted even the chancellorwould leave. Villafane agreed Hernandez could do as heclaimed but told him his own head would also be cut off.The dean replied that he was scheduled to receive ascholarship to study abroad.5The above findings are based on the uncontradictedtestimony of Ortis. Neither Villafane nor Hernandez werequestioned about the occasion.This incident further demonstrates the dean's oppositionto the Union. It also corroborates evidence of his subse-quent prediction (set out later herein) that the threeprofessors in question would be cashiered because of theirunion involvement.d.Theincidentat the libraryColon testified that Hernandez knew of his activity withthe Union because he told Colonso on severaloccasions.The first such incident occurredinmid-or late-January1975 duringa chance meetingin front of the CUT library.subsequently did receiveone to studyin Spain Numerous scholarships foradvanced study are awardedby theFoundation in accordance with anestablished program 154DECISIONSOF NATIONALLABOR RELATIONS BOARDIn the words of Colon, "He told me he had knowledge thatIwas participating in the organization of a union at thecollege and that could damn me, could be prejudicial tome."Hernandez did not specifically deny making that state-ment. He testified he did not exactly recall whether theymet in front of the library, but indicated such meetings werenormal.Neither did he recall telling Colon he knew he wasactive on behalf of the Union and that that could damagehim. In the circumstances I credit the more positive accountof Colon.This incident is further evidence of the dean's continuedantiumonattitude as well as another prediction of theprofessor's eventual fate.2.Events within the 10(b) perioda.The social affair at HumacaoSometime during the second semester beginning inJanuary 1975, the Association of Students of BusinessAdministration hosted a social affair at Humacao to honortwo professors, Mima Vasquez and Alfredo Romero-Bravo.Some40 to 50 persons were present, about 15 of themfacultymembers, including Colon and Hernandez. Thesetwo, who were at different tables, were conversing witheach other and with Romero who was at one of their tables(it is not clear which). According to Colon, whom I credit,Hernandez, refemng to the fact that they were sittingseparately, commented, "Here, the academic leaders, andthere, the union leaders." Colon testified that this was thesecond occasion on which the dean indicated he knew ofColon's union activity.Hernandezin generalcorroborates the above account.BecauseRomeros was an honored guest, they avoidedunpleasantsubjects of conversation. The dean admittedstating that the leaders on each side weresitting inseparategroups. He invited them all to sit with him and they did so.No contention is made that the dean's words at Humacaowere an unfair labor practice. They demonstrate, however,that duringhis tenureas academic dean he knew of theunion activity at CUT, contrary to his later testimony thathe first learned of it after he went to Spain. The incidentalso shows that he knew Colon was a leader in the Union.b.The chance meeting at Rio PiedrasThe complaint alleges that in March 1975 Respondent,through Justo Ortega Noguera, the director of its JuniorCollege Campus at Rio Piedras, unlawfully interrogated anemployee about his union membership. I find Respondentdid not commit an unfair labor practice in this regard. Therecord does not establish that the director was an agent orsupervisor of Respondent within the meaning of the Act.And in any event the evidence does not prove unlawfulinterrogation.In mid-March 1975 Diaz went as a delegate from theUnion at CUT to a meeting of the Union at the JuniorCollege to be held on the Rio Piedras campus. Havingdifficulty finding the meeting, he made inquiries of apasserby.That person turned out to be Justo OrtegaNoguera, director of the Rio Piedras campus. However,there is no evidence to establish that Ortega's employmentin that capacity constituted him an agent or a supervisor ofRespondent within the meaning of the Act. Accordingly,there is no- basis for attributing his conduct to Respondent.Diaz testified that he asked Ortega where the AMU (theUnion) meeting was being held. Instead of respondingOrtega asked him who he was and whether he belonged toAMU. Diaz identified himself by name and as a member ofthe union board of directors at Caguas. Ortega asked if theywere organizing Caguas and was told they were. Hesuggested going to the faculty lounge to learn the locationof the meeting and offered to show the way. As theyapproached the faculty lounge Diaz asked what subject hetaught and was told he did not teach because he was thedirector of Rio Piedras.Ortega dented that they discussed the Union or that heasked if Diaz was a member. According to him, Diazappeared to be lost and he volunteered to help him. Diazasked where the professorswere meetingand was told therewere no professors meeting, but there possibly could be ameeting of the professors' union, which would be in thefaculty room. Ortega offered to take him there. As theyneared the location they identified themselves to each otherby name and position.Insofar as these two versions conflict, I credit Ortega. Hisversion seems more logical, and in demeanor he impressedme asa more credible witness.Ifind that even if Ortega's words are attributable toRespondent, they did not involve any coercion or interfer-ence with employee rights. Accordingly, the portion of thecomplaint dependent on that incident should be dismissed.c.The predictions to Villafane(1) In the parking lotOne evening in late March 1975 Hector Villafane, thendirector of the Institute of Social Sciences, had a casualconversationwithHernandez in the Caguas campusparking lot. The dean came up to Villafane and commentedthat the three professors here involved (Colon, Diaz, andBaldassari) were trying to bring the Union into CUT. Hesaid it was not necessary. He predicted they would be hungup on the evaluations and discharged. Villafane respondedthat under the governing statutes and the employmentcontracts his (Villafane's) function was strictly academic;that it was not his function to persecute professors formatters unrelated to the faculty.The above finding is based on the credible testimony ofVillafane. Hernandez denied the incident generally, claim-ing that at that time he did not know the Union was activeatCUT, nor did he know the three professors wereinvolved.He implied that he adhered to prior directionsfrom the Foundation to discuss unionism only in philo-sophical terms. I do not credit his denial. In demeanorVillafane appeared the more crediblewitness.Moreover,other impressive evidence establishes that the dean knewthroughout that AMU was organizing among the CUT6Leader ofthe Union at CUT. COLEGIO UNIVERSITARIO DEL TURABO155faculty and that these three professors were involved. Otherevidence shows, that on other occasions he did not confinehimself to philosophical observations about unionism.There is no reason to think he conducted himself differentlyon this occasion.It is not contended that these remarks to Villafane werean unfair labor practice. But the incident shows the dean'sknowledge of the professors' unionmvolvement, his contin-ued animosity toward that movement, and another clearprediction of the fate they would ultimately suffer.?(2) In the officeVillafane also testifiedcrediblythat sometime in April1975 Hernandez came to his office and again spoke to himabout the three professors.He stated they were insisting onthe matter of the Union,and that independently of howVillafane evaluated then; ,theywere going to be out of thecollege:Villafane responded-in about the same manner asin -the 'parking lot--that it wasnot his function to persecuteformatters unrelated to academic work.The deanalso denied this incident occurred. For thereasons set fforth above regarding the parking lot incident, Ido not credit his-denial,This incident also is not claimed to be an unfair laborpractice.But it,further shows the same knowledge, animus,and prediction as the parking lot incident.These incidentspoint clearly:to a -discriminatory ratherthana legitimatemotive in the ultimate decision not to renew the contractsof the three professors. SeeN.L.R.B. v.Almeida Bus Lines,Inc.,333 F.2d 725, 726 (C A.1, 1964).,d.Rovid's RestaurantOne evening in mid-April 1975- Hernandez invited Diazto be his guest for - dinner and , conversation at Rovid'sRestaurant.in Caguas:.In the restaurant-the dean indicatedhe had invited; him in order to talk about the Union, sayingthat if he, Colon, -and Baldassari continued their unioninvolvement, "we are going to be forced to not renew yourcontracts.You-eitherleave thisor youare not going to havework any more."This provoked a heated discussion between them duringwhich they exchanged obscenities and the dean threatenedto get even, by firing all three professors. At that pointanother patron in the restaurant,Celso Rivera,a stranger toboth men, stepped between them to prevent a fight. He thentook Diaz outside.Hernandez denied making the above statements or everbeing in Rovid's with Diaz. I -do not credit- his denialbecause thetestimony of Diaz is corroborated by Rivera, awholly disinterested,witness.The General Counsel contends, and I find,'that on thisoccasion Respondent through Hernandez committed unfairlabor practices prohibited by Section 8(a)(1) of the Act bythreatening Diaz and through him Colon andBaldassari aswell, with nonrenewal of their contracts if they continuedtheir union activity. The incident also supports the infer-ence that the dean, held such a position of influence -inRespondent's hierarchy that he could make good on histhreats.e.In April at the academic dean's officeNear the end of-April, not long after the incident atRovid's,Colon called at the academic dean's office to pickup his paycheck. Hernandez called him into his own officeand, among other things, told him-that if he continued withhis union activities he should not be surprised if his contractwas not renewed. Colon replied that he- intended tocontinue because he believed in=the Union as a matter ofprinciple.Hernandez denied the occasionand the words attributedto him.Ido not credit-his denial.On other matters hiscredibilitywas impaired. And on this matter -his denialconflicts with the more credible testimony of Colon.The General Counsel-contends the dean's remarks werean 8(a)(1) threat.l agree and so fmd.f.In the chancellor'sofficeIn late April,having heard a rumor that his contract wasnot being renewed, Diaz sought out CUT Chancellor JorgeBerrios in his office and asked him directly if therewas anytruth to it. Berrios told him to pay no attention to therumor, which -he said circulated at that time every year,because evaluations had not yet-been made'and there wasno -basis for the rumor. He noted that the administrationdid not yet know in concrete terms what the registrationwould be for the next academic year or what subjects wouldbe` taught. This fits with the testimony, of Mendez thatevaluations, which usually got under way in February,,werelate that year. -As his visitor was about to leave the chancellor observed,"It is my understanding that you, along with some others,are trying to organize the -AMU here at . CUT." Diazadmitted that was so, saying he was on the union board ofdirectors.Bemos then said'thatwould be taken intoconsideration in his evaluation.Diaz urged that his merit asa teacher also be considered.The above findings are based on the uncontradictedtestimony of Diaz. The General Counsel contends thechancellor violated Section 8(a)(1). I fmd he did because hislast remarks conveyed the idea that union activity couldaffect the professor's continued employment. One possibili-ty left open and unexplained by Berrios was that hisemployment would be adversely affected. The reasonableimpact of the remarks were to influence the professor torenouncethe Union.---In the meantime,controversy developed over the wayBerrios was handling evaluations.Mendez met with himonce or twice in April and May on that subject. On May 2faculty representatives Carmen Ortiz and Hector Garciasent the chancellor a memorandum protesting the proce-dures he was using. And on May 10 Romero circulated anopen letter charging him with violationsof the CUTstatutes and regulations and accusing the academic dean ofpartiality. These protests did not relate directly to the threefirst-year professors here involved,but rather to evaluationof professors up for tenure.-The president asked the legal advisor to look into it.There followed an exchange of hot memoranda between theattorney and the chancellor.- 156DECISIONSOF NATIONALLABOR RELATIONS BOARDg.InMay in the academic dean's officeIn mid-May, Diaz had occasion to deliver examinationpapers to the academic dean's office. The dean invited himto sit down. He said, "Pablo, on two occasions I warnedyou to cease in your trying to organize the AMU here. Youdidn't pay any attention to me. Soon you will see theresults,the consequences." Diaz responded to the effectthat he had done a good job teaching, he had a clearconscience,and there was nothing more he could do even ifthe dean was going to fire him. The dean's closing remarkswere, "You cannot say that you were not warned about theUnion. You are one of the leaders. We told you to abandonthis, the Union, and you are one of the leaders."Hernandez denied he made these remarks, saying he didnot know then that the professor was involved with theUnion. According to him Diaz came to his office followingdistribution on the campus of leaflets 7 personally damagingto the dean and offered to circulate an open letterdisavowing the leaflets and contradicting the statementstherein, provided the chancellor approved that method.Hernandez testified he expressed his appreciation and senthis visitor on to the chancellor to obtain clearance.On this conflict I credit Diaz. It is abundantly clear thatthe dean for a long time had known of the union activism ofall three professors involved here. It is not established thatthe dean's testimony regarding the leaflets referred to thesame occasionas that reported by Diaz. He was not cross-examinedabout it. No leaflets as such or testimony of otherwitnesseswas specifically offered in support of the dean'saccount.Whether he was referring to Romero's open letterof May 10 is left to speculation.The General Counsel contends that Hernandez' admoni-tion toDiaz that he had been warned and would soon seethe results of his failure to heed the warnings violatedSection 8(a)(1). I agree and so find.h.The chancellor's memorandum to the presidentRespondent submitted in evidence what purports to be amemorandumof May 21 from Bemos to Mendez. Respon-dent's legaladvisor, Juan Garcia Passalacqua, testified itcame to hisattention in the normal course of business asone of the documents submitted to Respondent's attorneys.Although it is on the chancellor's letterhead the documentisunsigned.Part of it is typewritten. Part is handwritten.The typewritten portion is obviously incomplete. Thehandwriting completes and in part revises the typedportion. Further hand markings appear to be for workpurposes. Garcia Passalacqua identified the handwriting asthat of President Mendez. There is no evidence as to whenitwas in thepresident's hands.Assuming the typwntten portion originated with Berriosand went toMendez about May 21, it constituted a listfrom him of the eight first-year probationary professors atCUT (including the three alleged discriminatees in thiscase) to all of whom Berrios proposed to send notices ofnonrenewalof contract. The typed names were listed in acolumn on the left. On the right a column for the reasonsapparently was left blank because on the document inevidence the reasons are filled in Mendez' handwriting.This suggests that in its initial form the memorandum was adraft.That inference is buttressed further by handwrittenrevisions in the text and by the addition at the top of thehandprinted words "personal and confidential" and at thebottom a handwritten showing of a copy of one ofRespondent's retained attorneys.Just when Mendez made these handwritten additions isnot established. The reasons he entered for nonrenewal ofthe alleged discriminatees were as follows: For Colon,"Impeachment of his moral conduct"; for Diaz, "Impeach-ment of his moral conduct and continued absences"; forBaldassari, "Did not offer essential information in hisapplication for employment." None of these "reasons"were ever communicated to the professors involved.On May 22, the day following the date of the Berriosmemorandum, legal advisor Garcia Passalacqua gaveMendez his legal opinion defining appropriate proceduresfor evaluating first-year probationary faculty, concludingthat such decisions, being the prerogative of the chancellor,must be based on criteria established by the chancellor, butexcluding discrimination or antiunion prejudice. The legaladvisor'sopinion apparently was based on pertinentdocuments submitted to him by Mendez and Hernandez.i.The commencement exercisesOn May 30, 1975, the Junior College and CUT held jointcommencementexercisesin the San Juan Coliseum. At thebeginning of the principal speech by the secretary ofeducation, union supporters among the Junior Collegefaculty staged a demonstration by displaying a banner andwalking out. Some CUT professors, on the opposite side ofthe Coliseum, showed their support for this demonstrationby standing up and applauding the walkout. Colon was thefirst to do so. Others, including Baldassari, followed suit. Atthe time most of Respondent's higher officials, includingMendez,Bemos,and Hernandez, were on the platform infrontof the assemblage. In the circumstances I findresponsibleofficialsof Respondent, including Mendez,Berrios,and Hernandez, observed both demonstrators andtheir supporters.Colon vaguely testified that Hernandez talked to him atthe commencement about the Union. But he gave no detailsand I deem his testimony insufficient basis for any findingrespecting a conversation.Baldassari testified that outside the Coliseum, immediate-ly after the ceremonies, the academic dean took him by thearm and told him, "This has cost you your job." I so find.Hernandez denied making that statement, or even talkingto him. He testified he did not see Baldassari and deniedseeing himstanding up inside the Coliseum to applaud thedemonstration. I do not credithis denials. In some regardshis testimony is inconsistent. At one point he stated he didnot know ifanyprofessors walked out during the ceremony.Later he testifiedin some detailabout the Secretary ofEducation being interrupted by the demonstration by theJunior College faculty, their producing a poster, applausefrom other Junior College faculty, and the walkout of the7Whether he was refemng to Romero's open letter of May 10 is notestablished COLEGIO UNIVERSITARIO DEL TURABOdemonstrators. By his own admission he left the Coliseumat the conclusion of the ceremonies in a recessional 2 to 4feet in front of the CUT faculty. He thus had theopportunity to make a brief remark to Baldassari even if, ashe testified, he left immediately with members of his family.I find he made the remark because I find Baldassari to be amore credible witness. I recognize that his making such astatement seems pointless if he knew of the Berrios'memorandum of May 21. But I am not really convinced ofthe origin or significance of that document. In any case,Hernandez seemed quite capable of inconsistent conduct.The remark was calculated to interfere with the profes-sor's protected rights to engage in union activity. Accord-ingly, I find it violatedSection 8(a)(1) of the Act.D.The Nonrenewal of ContractsBy identical letters dated June 2, 1975,BerriosinformedColon, Diaz, and Baldassari that "since you are renderingservices. . . on a probationary basis, our educationalInstitutionhas decided not to engage your professionalservicesfor academic year 1975-76." The reasons writtenby Mendez on the internal memorandum dated May 21were not stated here. In effectno reasonswere given.Contracts of all eight probationary professors were notrenewed in the Institute of Social Sciences. PresidentMendez testified he did not make the initial decision not torenew.For reasons discussed elsewhere herein I find the nonre-newals of the contracts of the three professors involved inthis case were unfair labor-practices within the meaning ofSection 8(a)(3) and (1) of the Act- because the decision notto renewtheir contracts was founded on the motive ofunlawful discrimination.On June 19 the legal advisor informed Mendez bymemorandumthat the minutes of the academic board, ofwhich Hernandez was a member, revealed there had been"serious irregularities" in 'the evaluation procedures. Men-dezmade handwritten notes on this document also,includinga notation to "call the Chancellor and ask himwhy the eight professors were not hired." From this I inferthat as of June 19 Berrios, at least, had not indicatedanyreasonsfor the nonrenewal of contracts.E.Events FollowingNotice ofNonrenewal1.Preliminary appealsa.To the chancellorOn June 3, the day after the notices of nonrenewal, Diazverbally appealed the decision to his institute director,Villafane,who had recommended renewal for the threeprofessors in his institute. Villafane and Diaz, together witha faculty representative, then called on Chancellor Berriosfor an explanation. Berrios refused to change the decisionor to give any reason for it, saying only that Respondent'sattorney had advised against comment because Respon-dent could be faced with a case in court.b.To the academic dean157The day following his receipt of the nonrenewal letter,which was 5 or 6-days after its date, Baldassari also inquiredof Villafaneas to the reasons.Villafane replied he did notknow.The next day Baldassari happened to meet Hernandez infront of the dean's office building. He showed him the letterand asked him the reasons for it. The dean replied that hehad warned him. Thus, ,by reference to earlier remarks heimplied that union activity caused the decision not to renewhis contract. This remark was another violation of Section8(a)(1).Although not alleged, the incident was litigated inthat Respondent had an opportunity to controvert it.On a second occasion in June, during the first week of thesummer session,Baldassari again spoke'with Hernandezwhen he picked up, or delivered, some material at his office.He again asked- the dean about his contract. This time thedean gave a different reason. He-said whatever happenedthere were not sufficient courses to be taught in the nextyear.The above findings are based on the credited testimonyof Baldassari. During his testimony Hernandez was ques-tioned about both occasions. He did not recall anyconversation in front of the office building. But he did notspecifically deny that one occurred. Regarding the secondoccasion, he denied saying there were not enough coursesto teach. He testified that `at that time he was not directlyinvolvedin programmingfor the next year. He did not,however, offer any other version of 'the conversation. Forthat reason, and because I generally found him to be anunreliable witness, I do not credit his denial. -2.The appeal to the presidentOn July 7 a committee of three made up of Romero,union leader at CUT, Hector Garcia' -faculty representativeto the administrative council, and Pilar Ordonez, instructorin the language department, conferred with Mendez in aneffort to reverse the decision to separate the eight profes-sors. In the course of the meeting, which went on for sometime, they discussed each of the cases. Mendez told thedelegation that if the professors wanted their cases re-viewed, they should prepare and send him self-evaluations.The only professors who subsequently did so were the threeinvolved in this case. -Mendez admits-he commented "about the union processin general." Romero and Ordonez testified he was morespecific, saying he would not reconsider the decisions-as toColon, Diaz, and Baldassari because he knew they wereactive in union organizing at CUT. Ordonez testified healso said that if they quoted him on this he would deny it,that it was just between them.That he would make such a comment in the presence ofunion leader Romero seems strange. Mendez denied herefused to reconsider those three professors. He testified hemade no distinction between any of the eight beingreconsidered: Also,'as noted above, he had already suggest-ed self-evaluations from those desiring review. Presumablythis applied to all eight professors. With respect to the threeinvolved here that suggestion seems inconsistent with arefusal to reconsider. 158DECISIONS OF NATIONALLABOR RELATIONS BOARDOn the other hand, refusal to reconsider the decisions asto the three union activists jibes with the earlier statementof ChancellorBemos toDiaz that umon activity would be aconsideration in his evaluation, and also with the numerousstatementsofDean Hernandez, which I attribute toRespondent, indicating animus toward umon organizing atCUT. Also, although both Romero and Mendez hadinterestswhich might reflect bias, nothing suggests bias onthe part of Ordonez. She and Romero corroborate eachother on the fact that Mendez made the remark in question.In the circumstances I credit them. The remarks showcontinuingunion animus. The complaint does not allegethe remark of Mendez to be 8(a)(1) conduct. Although theincidentwas fully litigated, I find it was not a violationbecause the faculty members present were engaged inprocessinga grievance.Further,based on the uncontradicted testimony ofOrdonez, I find that Mendez made no mention of anyobjectionable personal conduct of Colon or Diaz or ofBaldassari's health or absenteeism .8 Other than the refer-ences to union activity,Mendez offered no reasons fornonrenewal of their contracts.3.Theself-evaluations and the president's finaldecisionA day or two after the July 7 meetingColon,Diaz, andBaldassari submitted self-evaluations toMendez. Thesestate in reasonably restrained terms what each consideredto be favorable aspects of his serviceat CUT. No unfavor-able information(if any existed)was included.Mendez described his reaction to these in the followingwords:After reading this self-evaluation and knowing thatthere had been things wrong with the evaluation processof the other professors that had passed evaluation andseeing that the self-evaluations were so perfect, therewas nothing that they would say was wrong withthemselves which also came to my attention, as well astheChancellor saying that everybody would passevaluation, I decided to make the decision not tochange any of the decisions of the Chancellor, not onlythe ones concerning these eight professors but the restof the people that were evaluated, including Romeroand Lee Calen. They were promoted and given rank.Iwould say that pressure was on the Chancellor andsometimeat the end of July he resigned.It is apparent from Mendez' testimony that the self-evaluations were futilegestures.He gave them no weightbecause they contained no self-denigration. Yet there is noevidence that he indicated to the delegation on July 7 thatmea culpaswere expected or that such were usual practice.Realistically speaking, these self-evaluations suggested byhim subsequent to the notices of dismissal could notreasonably be expected to contain material not supportiveof the employee's appeal. The president's rationale, there-8 In fact there is no evidence in the recordof objectionable conduct byeither Colon or Diaz.Nor did any evidenceget into the record respectingBaldassari's health or absenteeism.Respondent's counsel attempted to cross-fore,seems lameand unpersuasive. He just rubber stampedthe prior decisions.Documents in the case indicate that Bemos resignedabout July 16 and an acting chancellor was named in hisplace. On August 6 Mendez notified the acting chancellorby memorandum that he had decided to sustain thedecisions of Bemos. He gave noreasons.Copies were sentto the five professors still affected, including Colon, Diaz,Baldassari, and two others not involved in the presentmatter.F.Conclusions Regarding DiscriminationThe evidence offered by the General Counsel in the areasof union activity of the three professors, the umon animusof Hernandez and Mendez, the acts of independent8(a)(1),the statement of Berrios that union activity would figure inevaluation, the failure to give the professors any reason fornonrenewal of contracts even though they all were recom-mended for renewal by their institute directors, and theshallow reconsideration given their appeals by Mendez,amply establishesa prima faciecase of discrimination as toall three.As against this Respondent's evidence does not establishexistence of legitimate business reasons. All parties concedethat the initial decision was made byBernos.He not onlygave no reasons to the three professors for his decision; butit is not even shown that he informed other members ofmanagementof any legitimate reasons. The entries byMendez on the memorandum dated May 21 do notevidence such reasons. They were not explained by Men-dez, who claims to have had no part in the initial decision,and there is now no way to determine from this recordwhether they were made before or afterBemos'decision.As to Colon and Diaz, impeachment of moral conduct isentered asa reason.There is no evidence in the record ofimmoral conduct by either. Continued absences is alsoentered as a reason for Diaz. But there is no evidenceregarding his absences. As to Baldassare, the note is madethat he did not offer essential information in his applicationfor employment. There is no evidence to support such aconclusion even if such could be shown to be relevant to hisdismissal, which is not apparent.In its brief Respondent asserts that Colon and Diaz areobviously playboys more interested in girls than in theiracademic careers. There is no evidence sufficient to supportsuch a finding. As to Baldassari, Respondent's brief alludesto his having a serious problem of a delicate nature,precarious health, and constant absenteeism. But there isno evidence to support any such findings.Finally, statistics showing that for the academic year inquestion a normal or usual percentage of contracts were notrenewed does not satisfactorily combat the evidence ofdiscrimination in these three specific cases.In sum, I find a preponderance of the evidence warrantsthe inference that failure to renew the contracts of Colon,Diaz, and Baldassari was motivated by a desire of manage-ment to discourage union activity among the faculty. Theseexamine him on these topics,but the testimony was excluded as beingbeyondthe scopeof directexamination. COLEGIO UNIVERSITARIO DEL TURABO159discriminationswere unfair labor practices within themeaning ofSection 8(a)(3) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong theseveral States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.They are unfair labor practices within themeaning of Sections 8(a)(1) and (3) and 2(6) and (7) of theAct.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.JoseMendez, JorgeBemos,and Pedro Hernandez-Martir are agents of Respondent and supervisors within themeaning of Section 2(11) of the Act.4.Respondent threatened, coerced, and restrainedemployees in the exercise of rights guaranteed in Section 7of the Act thereby committing unfair labor practices withinthe meaningof Section 8(a)(1) of the Act by:(a)Threatening faculty members that their contractswould not be renewed if they continued their union activity.(b) Informing a faculty member that his union activitywould be a factor considered in evaluating him for futureemployment.(c)Warning faculty members, directly or indirectly, thatbecause they had ignored earlier warnings to abandonunion activity, their employment contracts would not berenewed.5.Respondent, in not renewing the academic contractsof employment of Colon, Diaz, and Baldassari beyond theacademic year 1974-75, committed unfair labor practiceswithin themeaningof Section 8(a)(3) and (1) of the Act bydiscriminatingwith respect to their hire and tenure ofemployment, thereby discouraging membership in a labororganization.6.The unfair labor practices found above affect com-merce within the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in unfair laborpractices, I recommend that it cease and desist therefromand take certain affirmative action to effectuate the policiesof the Act. I recommend that Respondent be ordered toofferColon,Diaz, and Baldassare immediate and fullreinstatmentto their former positions or, if these positionsare not available, to substantially equivalent positions,without prejudice to their seniority or other benefits and9 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec 102 48privileges, and that they be made whole for loss of earningssuffered by reason of the discrimination against them bypaying each a sum of money equal to that which he wouldhave earned if employed from the beginning of the 1975-76academic year to the date Respondent offers him reinstate-ment,less net earningsduring such period, to be computedin the mannerset forth in F.W. Woolworth Company,90NLRB 289 (1950), with interest thereon at 6 percentcalculated according to the formula set forth in IsisPlumbing & Heating Co.,138 NLRB 716 (1962). I furtherrecommend that Respondent be required to preserve andmake available to Board agents, upon request, all pertinentrecords and data necessary in analyzing and deternumngwhatever backpay may be due. I further recommend thatRespondent post appropriate notices at the CUT campus.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDERSThe Respondent, Fundacion Educatioa Ana G. Mendez,Inc. d/b/a Colegio Universitano del Turado and as PuertoRico Junior College, Gurabo, Puerto Rico, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discriminating against faculty members because theyengage in union or other protected activity.(b)Threatening faculty members that their academicemployment contracts will not be renewed if they engage inunion activity.(c)Considering union activity of faculty members inevaluating them for future employment or informing themthat their union activity will be considered in such evalua-tions.(d) Informing faculty members, directly or indirectly,that their academic employment contracts were not re-newed because they ignored warnings to abandon unionactivity.(e) In any other manner interfering with, restraining, orcoercing faculty members in the exercise of the right to self-organization, to form labor organizations, to join or assistAsociacion de Maestros Umversitarios, or any other labororganization, to bargain collectively through representa-tives of their own choosing and to engage in concertedactivities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of theAct, or to refrain from any or all such activities, except tothe extent that such rights may be affected by an agreementrequiring membership in a labor organization as a condi-tion of employment as authorized in Section 8(a)(3) of theAct, as modified by the Labor-Management Reporting andDisclosure Act of 1959.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Offer to Ramon Colon-Lopez, Pablo Diaz-Fernandez,and Richard Baldassari-Coca immediate and full reinstate-ment to their former jobs or, if such jobs no longer exist, tosubstantially equivalent ones, without prejudice to theirof the Rules and Regulations,be adoptedby theBoard and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes 160DECISIONSOF NATIONALLABOR RELATIONS BOARDseniority or other rights and privileges, and make themwhole for any loss of earnings in the manner set forth in thesection herein entitled "The Remedy."(b) Preserve and make available to the Board or itsagents,upon request, all records necessary to analyze theamount of backpay due under the terms hereof.(c) Post at its campus in Caguas, Puerto Rico, copies inSpanish and English of the attached notice marked "Ap-pendix "10 Copies of said notice on forms provided by theRegionalDirector for Region 24, after being duly signed byRespondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof and bemaintainedby it for 60 consecutive days thereafter, inconspicuous places at its Caguas campus, including allplaces wherenoticesto faculty and other employees arecustomarily posted. Reasonable steps shall be taken byRespondent in insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 24, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED thatallegations in the complaintof violation of the Act not specifically found herein bedismissed.10 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals, the wordsin the noticereading "Posted byOrder ofthe National Labor Relations Board" shallread "PostedPursuantto a Judgmentof the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had a chance to giveevidence, the National Labor Relations Board has foundthat we violated the National Labor Relations Act and hasordered us to post this notice.The Act givesallemployees,including faculty, theserights.To engage in self-organizationTo form, join, or help unionsTo act together for collective bargaining orother mutual aid or protectionTo bargain collectively through representativesof their own choosingTo refrain from any or all of these things.WE WILL NOT do anything that interferes with,restrains, or coerces faculty members or other employ-ees with respect to these rights.WE WILL NOT refuse to renew academic employmentcontracts of faculty members because they engage inunion or concerted activity.WE WILL NOT threaten faculty members that theircontractswillnot be renewed if they continue theirunion activity.WE WILL NOT inform faculty members that unionactivity will be considered in evaluating them for futureemployment nor will we consider such in evaluation.WE WILL NOT warn faculty members that theiremployment contracts were not renewed because theyignored past warnings to abandon union activity.WE WILL NOT in anyother manner threaten,coerce,or restrain, or discriminateagainst, faculty members inthe exercise of rights guaranteed by Section 7 of theNational Labor Relations Act or because they engagein union orconcerted activity protected under the Act.WE WILL give Ramon Colon-Lopez, Pablo Diaz-Fernandez, and RichardBaldassan-Coca their oldpositions, with back salary.FUNDACION EDUCATIVAANA G. MENDEZ, INC.D/B/A COLEGIOUNIVERSITARIO DEL TURABOAND AS PUERTO RICOJUNIOR COLLEGE